Citation Nr: 0309262	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  01-03 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to October 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran has post-traumatic stress disorder as a result of in-
service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).  The Board finds that the requirements 
under the new laws and regulations have been substantially 
met.  The veteran was provided adequate notice as to the 
evidence needed to substantiate his claim and the reasons the 
claim was denied as set forth in the April 2002 rating 
decision and July 2002 Statement of the Case (SOC) issued by 
a Decision Review Officer.  The veteran has never been 
provided with notice of the VCAA.  Given the outcome of this 
appeal, the veteran is not prejudiced by this omission.  

Satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file have been made.  The 
veteran's service medical records and DD Form 214 were 
previously associated with the claims file.  After a 
preliminary review of the evidence, the Board determined that 
additional development was necessary prior to considering the 
claim on the merits.  (The Board decision of December 31, 
2002, noted that the statement of September 23, 2002, was a 
valid substantive appeal.)  Pursuant to the Board's 
authority, at that time, to obtain evidence under 38 C.F.R. § 
19.9 (2002) without remanding to the RO, the Board afforded 
the veteran an appropriate examination.  The Board did not 
provide the veteran with notice of the examination results 
and opportunity to respond.  Again, given the outcome of this 
appeal, the veteran is not prejudiced by this omission.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Any procedural notice defects or 
concerns raised by Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) are considered moot as a full grant of the benefit 
sought on appeal has been granted.  

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  The veteran contends that 
he should be service-connected for PTSD because he currently 
has PTSD as a result of exposure to in-service stressors, 
including being hit by a mortar shell in the left upper arm 
and shoulder. 

Regulation 38 C.F.R. § 3.304(f) (2002) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show:  (1) a current medical diagnosis of PTSD in 
accordance with § 4.125(a); (2) medical evidence of a causal 
nexus between diagnosed PTSD and the claimed in-service 
stressor; and (3) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  

A private medical record dated in June 2001 noted a diagnosis 
of PTSD with no further explanation.  Thus, the veteran was 
afforded an appropriate VA examination in April 2003.  The 
examiner indicated that he reviewed the veteran's claims 
file.  The examiner diagnosed PTSD based on the psychiatric 
examination and medals awarded to the veteran for his service 
in the Republic of Vietnam.

It is clear that elements (1) and (2) above have been met:  
the veteran has been diagnosed with PTSD, which in turn has 
been linked by competent medical opinion to his claimed 
Vietnam stressors.  

With respect to element (3), combat status or verified 
stressors, the veteran's DD Form 214 indicates that he was a 
light weapons infantryman, and that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, Parachute Badge, Combat Infantryman 
Badge, and Purple Heart.  The service medical records show 
that the veteran was wounded in the left upper arm and 
shoulder by a shell fragment during the Vietnam War.  The 
evidence clearly establishes that the veteran engaged in 
combat with the enemy.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f) (2002).  The claimed stressors of 
sustaining the shell fragment wound and general hardships of 
an infantryman are directly related to that combat and are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service.  Id.  

Consequently, the evidence shows that the claimed stressors 
occurred during the veteran's service in the Republic of 
Vietnam.  Additionally, as discussed by the Board at the 
outset of this analysis, there is a clear diagnosis of PTSD 
and a link between the current symptomatology and the claimed 
in-service stressors, established by the April 2003 VA 
examiner.  Therefore, the veteran meets all three of the 
criteria of 38 C.F.R. § 3.304(f) (2002) for a grant of 
entitlement to service connection for PTSD.   

ORDER

Service connection for post-traumatic stress disorder is 
granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

